      Case 1:16-cv-03088-JGK-RWL Document 281 Filed 06/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                 6/11/2021
---------------------------------------------------------------X
JAMES LASTRA,                                                  :
                                                               :   16-CV-3088 (JGK) (RWL)
                                    Plaintiff,                 :
                                                               :
                  - against -                                  :   Order
                                                               :
CITY OF NEW YORK, et al.,                                      :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        The Court has been informed that Plaintiff called chambers again on an ex parte

basis. Plaintiff is reminded that the parties may not call the Court ex parte (i.e., without

also having defense counsel on the line). Following up on the Court’s previous order, the

parties are reminded that if a document required to be produced in discovery was not in

fact produced prior to deposition of a witness to whom it is relevant, the deponent may,

upon application and order by the Court, be required to return for further questioning at

the defending party’s expense.

                                                     SO ORDERED.




                                                     ROBERT W. LEHRBURGER
                                                     UNITED STATES MAGISTRATE JUDGE

Dated: June 11, 2021
       New York, New York

Copies transmitted this date to all parties of record via ECF.




                                                        1
